Citation Nr: 0021334	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-15 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a spider bite to the left middle finger.

2.  Entitlement to a compensable evaluation for a right 
acromioclavicular joint strain with shoulder pain.

3.  Entitlement to an evaluation in excess of 10 percent 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1995 to 
June 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Oakland, 
California, which granted service connection for the 
veteran's residuals of a spider bite to the left middle 
finger and right acromioclavicular joint strain with shoulder 
pain, and assigned them noncompensable disability 
evaluations, effective June 11, 1997; and granted service 
connection for his hypertension, and assigned it a 10 percent 
rating, effective June 11, 1997.


FINDINGS OF FACT

1.  The evidence does not show that the veteran's residuals 
of a spider bite to the left middle finger have been 
productive of ankylosis or a loss of motion.

2.  The evidence does not show that the residual scar from 
the spider bite has been poorly nourished, or repeatedly 
ulcerated, or productive of tenderness or limitation of 
function.

3.  The evidence does not show that the veteran's right arm 
motion has been limited at the shoulder level.

4.  It is not shown that the disability of the right 
acromioclavicular joint is manifested by impairment of the 
humerus with malunion and a moderate deformity, or that he 
has had recurrent dislocation at the scapulohumeral joint 
with infrequent episodes and guarding of movements only at 
the shoulder level.

5.  The evidence does not include any report or finding of 
malunion or nonunion relative to his right clavicle or 
scapula.

6.  The evidence does not show that the veteran's diastolic 
pressure has been predominantly 110 or more or that his 
systolic pressure has been predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a spider bite to the left middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.31, 4.71a, Diagnostic Code 
5226, 4.118, Diagnostic Codes 7803 and 7804 (1999).

2.  The criteria for a compensable evaluation for a right 
acromioclavicular joint strain with shoulder pain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202 and 5203 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (1997)(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  On VA medical examination in February 
1998, a clinical evaluation of the veteran's left middle 
finger revealed a deformity with a prominence at the proximal 
interphalangeal joint.  An examination of his right shoulder 
was negative for swelling or tenderness.  His range of right 
shoulder motion was adduction to 175 degrees and flexion to 
150 degrees.  Some crepitant sounds were detected.  An 
examination of his heart revealed normal findings and his 
blood pressure reading was 162/98.  The pertinent diagnoses 
were history of spider bite to the left middle finger with 
residual limitation of motion of the proximal interphalangeal 
joint, possible right shoulder strain and hypertension.

On VA medical examination in March 1998, it was noted that 
the veteran was right handed.  A clinical evaluation of his 
left hand revealed that it had a full range of motion.  A 
slight shiny appearance was found on the skin of the dorsum 
of the left middle finger.  The skin was otherwise intact.  
An examination of his right shoulder revealed some tenderness 
over the acromioclavicular joint.  His range of right 
shoulder motion was unrestricted to 180 degrees of flexion 
and adduction.  Internal and external rotation were full.  
Circumduction did not reveal any sign of clicking or popping 
and he was able to lower his arm without any crepitation.  
The pertinent diagnoses were history of recluse spider bite 
to the left middle digit with normal objective examination, 
except for some mild scarring of the skin, and right shoulder 
discomfort consistent with a mild acromioclavicular joint 
strain.

VA outpatient treatment records show that the veteran was 
seen with complaints of right shoulder pain on occasion.  
They also show that all of his diastolic pressure readings 
were less than 110 and that all of his systolic pressure 
readings were less than 200.

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a claim placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim, as opposed to a new claim for increase.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.  Thus, the propriety of each rating 
during the time period from June 11, 1997 through to the 
present is now before the Board.  Moreover, while the RO has 
not yet rated the claims in light of Fenderson, the veteran 
was aware of what evidence was required for higher ratings, 
and he has not been prejudiced by RO action.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board's notes that the veteran was scheduled for VA 
examinations at the Fresno VA Medical Center in August 1999.  
The record shows that he failed to report for his scheduled 
VA examinations.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, if the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, where good cause is shown, an examination may be 
rescheduled.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655 (1999).

In this case, there is no evidence of record explaining the 
circumstances surrounding the veteran's failure to report for 
his VA examinations.  Moreover, there is no evidence of 
"good cause" for his failure to report.  The Board notes 
that these VA examinations were specifically scheduled to 
assist the veteran in the development and adjudication of the 
claims now on appeal.

As such, because the veteran failed to report for the 
scheduled examinations without showing good cause for that 
failure to report, and because the Board is reviewing the 
issues on appeal as original claims, as is mandated by the 
Court's holding in Fenderson, adjudication of the veteran's 
claims will be based on the evidence currently of record.  
38 C.F.R. § 3.655.  On appellate review, the Board sees no 
areas in which further development may be fruitful.

Residuals of a Spider Bite to the Left Middle Finger

The veteran's residuals of a spider bite to the left middle 
finger may be rated under Diagnostic Codes 5226, 7803 and 
7804.

Diagnostic Code 5226 provides a 10 percent rating when there 
is either favorable or unfavorably ankylosis of the middle 
finger.  38 C.F.R. 4.71a, Diagnostic Code 5226 (1999).

Diagnostic Code 7803 provides a 10 percent evaluation for 
scars which are superficial, poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (1999).

Diagnostic Code 7804 provides  a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).

Right Acromioclavicular Joint Strain with Shoulder Pain

The veteran's right acromioclavicular joint strain with 
shoulder pain may be rated under Diagnostic Codes 5200, 5201, 
5202 and 5203.

Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 30 percent evaluation is warranted where ankylosis of 
the major shoulder is favorable and abduction is possible to 
60 degrees with the ability to reach the mouth and head.  A 
40 percent evaluation is warranted where ankylosis of the 
major shoulder is intermediate between favorable and 
unfavorable.  A 50 percent evaluation is warranted where 
ankylosis of the major shoulder is unfavorable, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (1999).

Diagnostic Code 5201 provides a 20 percent evaluation when 
there is limitation of motion of the major arm at the 
shoulder level.  A 30 percent evaluation is warranted when 
there is limitation of the major arm midway between side and 
shoulder level.  A 40 percent evaluation is warranted when 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71, Diagnostic Code 5201 (1999).

Diagnostic Code 5202 provides a 20 percent evaluation when 
there is impairment of the major humerus with malunion and a 
moderate deformity, or where there is recurrent dislocation 
at the scapulohumeral joint with infrequent episodes and 
guarding of movements only at the shoulder level.  A 30 
percent evaluation is warranted for malunion and a moderate 
deformity, or where there is recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
all arm movements.  A 50 percent evaluation is warranted when 
there is impairment of the major humerus with fibrous union.  
Impairment of the major humerus with nonunion of (false flail 
joint) warrants a 60 percent evaluation, and with loss of 
head (flail shoulder) an 80 percent evaluation may be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5202 (1999).

Diagnostic Code 5203 provides that an impairment of the major 
clavicle or scapula with malunion warrants a 10 percent 
evaluation.  An impairment of the clavicle or scapula with 
nonunion and without loose movement also warrants a 10 
percent evaluation.  Impairment of the clavicle or scapula 
with nonunion and with loose movement is assigned a 20 
percent evaluation.  Dislocation of the clavicle or scapula 
also warrants a 20 percent evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5203 (1999).

The Court has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Hypertension

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  The 
veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  Where law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As this case has been pending since 
December 1997, the Board will evaluate the veteran's 
hypertension under both the old and new rating criteria to 
determine which version is the most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998, provided a 10 percent evaluation for 
hypertensive vascular disease (essential arterial 
hypertension) when diastolic pressure was predominantly 100 
or more.  A 20 percent evaluation was assigned when diastolic 
pressure was predominantly 110 or more with definite 
symptoms.  A 40 percent rating was warranted when diastolic 
pressure was predominantly 120 or more and moderately severe 
symptoms were demonstrated.  A 60 percent rating was 
warranted when diastolic pressure was predominantly 130 or 
more and severe symptoms were demonstrated.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent rating when diastolic pressure is predominantly 
100 or more, or; systolic pressure is predominantly 160 or 
more; or the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted when diastolic 
pressure is predominantly 120 or more.  A 60 percent rating 
is warranted when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claims for increased evaluations are well grounded 
under 38 U.S.C.A. § 5107(a), as they are plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of an increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contentions concerning the 
severity of his residuals of a spider bite to the left middle 
finger, right acromioclavicular joint strain with shoulder 
pain and hypertension (within the competence of a lay party 
to report) are sufficient to well ground his claims.  Thus, 
the Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the VA duty to 
assist the veteran has been satisfied.

Residuals of a Spider Bite to the Left Middle Finger

The Board finds that a compensable evaluation is not 
warranted for the veteran's residuals of a spider bite to the 
left middle finger under Diagnostic Code 5226.  Under this 
code, a 10 percent rating may be assigned when there is 
either favorable or unfavorably ankylosis of the middle 
finger.  In this case, while the February 1998 VA examination 
report shows that the veteran was diagnosed as having a loss 
of motion in the interphalangeal joint of his left middle 
finger, this report does not show that range of motion 
testing was actually performed on his left middle finger.  
Moreover, the March 1998 VA examination report shows that his 
left middle finger had a full range of motion only one month 
later.  The Board also notes that the VA outpatient treatment 
records are devoid of any report or finding that he had a 
loss of left middle finger motion.  Thus, a compensable 
evaluation is not warranted for the veteran's residuals of a 
spider bite to the left middle finger under Diagnostic Code 
5226.

Compensable evaluations are also unwarranted for the 
veteran's residuals of a spider bite to the left middle 
finger under Diagnostic Codes 7803 and 7804.  In particular, 
the evidence does not show that his residual scar has been 
poorly nourished, or repeatedly ulcerated, or productive of 
tenderness or a limitation of function.  Instead, the March 
1998 VA examination report shows that his scarring was mild 
and without any tethering or binding.  Thus, compensable 
evaluations are not warranted for the veteran's residuals of 
a spider bite to the left middle finger under Diagnostic 
Codes 7803 and 7804.

Right Acromioclavicular Joint Strain with Shoulder Pain

The Board initially observes that, as the evidence includes 
no report or finding of ankylosis of the veteran's right 
acromioclavicular joint, Diagnostic Code 5200 is not 
applicable to this case.

A compensable evaluation is not warranted for the veteran's 
right acromioclavicular joint strain with shoulder pain under 
Diagnostic Code 5201.  Under this code, an increased 
evaluation would require the evidence to show that the 
veteran's right arm motion has been limited at the shoulder 
level.  This is not demonstrated by the evidence.  Rather, 
the February and March 1998 VA examination reports both show 
that his range of right shoulder motion has been essentially 
full.  In addition, while the VA outpatient treatment records 
show that he was seen with complaints of right shoulder pain, 
they do not show that any loss of right shoulder motion 
accompanied this pain.  Therefore, as the veteran's right arm 
is not shown to have had a limited motion, a compensable 
disability evaluation is not warranted for his right 
acromioclavicular joint strain with shoulder pain under 
Diagnostic Code 5201.

A compensable evaluation is not warranted for the veteran's 
right acromioclavicular joint strain with shoulder pain under 
Diagnostic Code 5202.  An increased evaluation under this 
code requires the evidence to show that the veteran has had 
an impairment of the humerus with malunion and a moderate 
deformity.  In the alternative, the evidence must show that 
he has had recurrent dislocation at the scapulohumeral joint 
with infrequent episodes and guarding of movements only at 
the shoulder level.  In this case, neither of the above 
criteria have been demonstrated by the evidence.  Rather, the 
evidence presents no report or finding that he has had an 
impairment of his right humerus with malunion and a moderate 
deformity.  In addition, the evidence does not reflect that 
he has experienced recurrent dislocation at his right 
scapulohumeral joint.  Thus, a compensable evaluation is not 
warranted for the veteran's right acromioclavicular joint 
strain with shoulder pain under Diagnostic Code 5202.

A compensable evaluation is also not warranted for the 
veteran's right acromioclavicular joint strain with shoulder 
pain under Diagnostic Code 5203.  Under this code, evidence 
of an impairment of the right clavicle or scapula with 
malunion or nonunion, with or without loose movement, will be 
assigned a compensable disability rating.  In this case, the 
evidence does not include any report or finding of malunion 
or nonunion relative to the veteran's right clavicle or 
scapula.  Thus, a compensable evaluation is not warranted for 
his right acromioclavicular joint strain with shoulder pain 
under Diagnostic Code 5203.

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40 and 4.45 with regard to the veteran's right 
acromioclavicular joint strain with shoulder pain.  It is 
noted that there is no clinical evidence which would permit 
assignment of a compensable evaluation under these criteria.

Hypertension

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the veteran's hypertension under either the 
old or revised diagnostic criteria of Diagnostic Code 7101, 
as the evidence does not show that his diastolic pressure has 
been predominantly 110 or more or that his systolic pressure 
has been predominantly 200 or more.  Specifically, the 
February 1998 VA examination report shows that his blood 
pressure reading was 162/98.  Moreover, the VA outpatient 
treatment records show that all of his diastolic pressure 
readings were less than 110 and that all of his systolic 
pressure readings were less than 200.  As such, the evidence 
does not show that his diastolic pressure has been 
predominantly 110 or more or that his systolic pressure has 
been predominantly 200 or more.  Consequently, an evaluation 
in excess of 10 percent is not warranted for the veteran's 
hypertension under either the old or revised criteria of 
Diagnostic Code 7101.

Additional Matters

The Board has considered rating the veteran's residuals of a 
spider bite to the left middle finger, right 
acromioclavicular joint strain with shoulder pain and 
hypertension on extraschedular basis under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) which permits adjusting a 
rating in an exceptional or unusual case where application of 
the schedular criteria are impractical.  In this case, there 
is no evidence which shows that the veteran was hospitalized 
frequently for any of these disabilities since June 11, 1997.  
Likewise, there is no evidence which shows that any of these 
disabilities have interfered with his employment since that 
time.  Therefore, the Board finds that the evidence reflects 
that the overall disability picture does not rise to a level 
which would warrant increased evaluations since June 11, 
1997.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) 
(1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides 
a basis on which to assign disability evaluations greater 
than the ones set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting increased evaluations for the 
veteran's residuals of a spider bite to the left middle 
finger, right acromioclavicular joint strain with shoulder 
pain and hypertension.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).


ORDER

A compensable evaluation for residuals of a spider bite to 
the left middle finger is denied.

A compensable evaluation for a right acromioclavicular joint 
strain with shoulder pain is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.




		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

